                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ANDIS COMPANY
1800 Renaissance Blvd.
Sturtevant, Wisconsin 53177,                           Case No.

                      Plaintiff,
       vs.

YESH MUSIC LLC
15 Middleton Road
Garden City, New York 11530,

                      Defendant.


                                           COMPLAINT



       This is a Complaint seeking a declaratory judgment of non-infringement. Defendant,

Yesh Music LLC (“Yesh”) has accused Plaintiff, Andis Company (“Andis”) of infringing a

copyright purportedly owned, at least beneficially, by Yesh. Andis denies Yesh’s accusations

and has a reasonable apprehension of litigation being commenced by Yesh in light of

communications from Yesh’s counsel.

                                   Parties, Jurisdiction, and Venue

       1.      Andis is a Wisconsin corporation with its principal place of business at 1800

Renaissance Blvd., Sturtevant, Wisconsin, 53177. For over 95 years, Andis has manufactured

and sold a wide variety of human and animal grooming products such as hair clippers and

trimmers, hair dryers, curling and flat irons, and animal grooming tools.

       2.      Upon information and belief, Yesh is a New York limited liability company

located at 15 Middleton Road, Garden City, New York, 11530. Upon further information and

belief, Yesh is engaged in the business of music publishing, licensing and otherwise

commercially exploiting the musical works and sound recordings of the musical artist The



             Case 2:20-cv-00966-LA Filed 06/26/20 Page 1 of 7 Document 1
American Dollar and its members John Keith Emanuele (“Emanuele”) and Richard Thomas

Cupolo (“Cupolo”).

       3.      Upon information and belief, the sole members of Yesh are Cupolo and

Emanuele, who are also the members of The American Dollar.

       4.      Upon information and belief, Yesh is or purports to be the beneficial owner of

multiple copyrighted works, and licenses those works for use in nationwide television

commercials, nationally-released movies, and television shows. Upon further information and

belief, Yesh also sells CDs, phonorecords, and digital downloads containing the copyrighted

works and sells and provides works through streaming platforms.

       5.      Upon information and belief, copyrighted works owned by Yesh are streamed and

distributed in Wisconsin via various platforms and streaming services, are downloaded by

persons or entities in Wisconsin, are performed in Wisconsin, and are licensed by Yesh to parties

in Wisconsin, including in this district, to synchronize their works in programs and

advertisements distributed and displayed throughout Wisconsin and this district.

       6.      Upon information and belief, Yesh has created and operates a licensing and

enforcement program by which it licenses copyrighted works, including the work at issue in this

case, to customers in Wisconsin, including in this district and enforces its rights against parties in

Wisconsin, including in this district.

       7.      Yesh, through its counsel, has communicated directly with Andis and Andis’

counsel with regard to enforcement of a copyrighted recording entitled The Slow Wait Part 2 and

identified as U.S. Copyright Registration No. SR 713-280 (the “Work”). A copy of a letter

addressed to Andis and one of its independent authorized distributors is attached as Exhibit A.




                                                  2

            Case 2:20-cv-00966-LA Filed 06/26/20 Page 2 of 7 Document 1
        8.      Subsequently, Yesh’s counsel communicated with Andis through Andis’ counsel.

Copies of these communications are attached as Exhibits B, C, D, and E. As shown in Exhibits

C and E, emails from Yesh’s counsel explicitly threaten to commence litigation against Andis.

        9.      This Court has jurisdiction over the subject matter of this lawsuit under 28 U.S.C.

§§1331, 1338(a), 2201(a), and 2202. An actual controversy exists regarding the validity of the

Work and infringement thereof by Andis, as well as the alleged violation of the Digital

Millennium Copyright Act, 17 U.S.C. §1202 (b)(1-3) (“DMCA”) as documented in Exhibits A-

E. Andis has a reasonable apprehension of litigation in that counsel for Yesh has expressly

stated that Yesh intends to file suit imminently.

        10.     This Court has personal jurisdiction over Yesh because, as set forth above and

upon information and belief, Yesh does business in this district by targeting its sales, licensing

and enforcement efforts at parties in Wisconsin and in this district, including but not limited to

the attempted enforcement against Andis that gives rise to this lawsuit.

        11.     Venue in this district is proper under 28 U.S.C. §1400(a) in that Yesh is subject to

personal jurisdiction in this district.

                                   Substantive Factual Allegations

        12.     Andis uses a network of distributors worldwide in connection with the sale of

Andis’ human and animal grooming products. These distributors are independent contractors.

They are not divisions or subsidiaries of Andis, and have no corporate relationship with Andis

outside their distribution of Andis products.

        13.     One of the distributors for Andis animal grooming products in Argentina is

AgroPyme SRL, which is located in Buenos Aires.




                                                    3

              Case 2:20-cv-00966-LA Filed 06/26/20 Page 3 of 7 Document 1
        14.     AgroPyme, like all Andis distributors, is an independent company having no

corporate relationship with Andis.

        15.     In a letter dated May 30, 2020, but not received by Andis until June 10, 2020,

Yesh accuses AgroPyme and Andis of copyright infringement and a violation of the DMCA

arising out of a video advertisement entitled “Peladora de perros cortadora canina Andis

PowerGroom+.” (“the Video”) See Ex. A.

        16.     The May 30, 2020 letter incorrectly refers to AgroPyme and Andis “collectively”

as “Andis.” As set forth above, AgroPyme is an independent company.

        17.     The Video was, upon information and belief, posted to AgroPyme’s YouTube

channel by AgroPyme in or around 2014.

        18.     Andis had no knowledge of the Video until reading the May 30, 2020 letter.

        19.     The product shown in the Video was discontinued by Andis in April, 2018.

        20.     Andis did not request, authorize, participate in, or have knowledge of the creation,

uploading, production, distribution, display or use of the Video.

        21.     Andis did not request, authorize, participate in, or have knowledge of the copying,

synchronization, distribution, display or use of the Work.

        22.     The Video was created by or on behalf of AgroPyme without any involvement by

or knowledge of Andis.

                      Count I: Declaratory Judgment of Non-Infringement
                       (Andis Not Responsible for Alleged Infringement)

        23.     Andis repeats and realleges the allegations contained in paragraphs 1-22 above as

if fully set forth herein.

        24.     Yesh has alleged in its communications to Andis and Andis’ counsel that Yesh is

the beneficial owner of the Work and that Andis has infringed the Work and continues to do so.

                                                 4

              Case 2:20-cv-00966-LA Filed 06/26/20 Page 4 of 7 Document 1
        25.     Andis denies that it has infringed the Work because Andis did not request,

authorize, participate in, or have knowledge of the creation, uploading, production, distribution,

display or use of the Video.

        26.     Andis further denies that it has infringed the Work because Andis did not copy,

synchronize, distribute, display or use the Work, did not request or authorize a third party,

including AgroPyme, to take such actions, and had no knowledge of any third party, including

AgroPyme, taking such actions.

        27.     Andis seeks a declaratory judgment that it has not infringed, and does not

infringe, any of Yesh’s purported rights in the Work because it did not request, authorize,

participate in, or have knowledge of the creation, uploading, production, distribution, display or

use of the Video, did not copy, synchronize, distribute, display or use the Work, did not request

or authorize any third party to take such actions, and did not have knowledge of any third party

taking such actions.

                    COUNT II: Declaratory Judgment of No Violation of the
                             Digital Millennium Copyright Act

        28.     Andis repeats and realleges the allegations contained in paragraphs 1-27 above as

if fully set forth herein.

        29.     Yesh has alleged in its communications to Andis and Andis’ counsel that Andis

violated the DMCA by removing all of the Copyright Management Information (“CMI”) from

the Work and/or by failing to provide attribution to Yesh for the Work.

        30.     Andis denies that it has violated the DMCA because it never removed or altered

any CMI from the Work, intentionally or otherwise. Indeed, Andis did not access the Work and

thus could not have removed or altered any CMI from it.




                                                 5

              Case 2:20-cv-00966-LA Filed 06/26/20 Page 5 of 7 Document 1
        31.     Andis further denies that it has violated the DMCA because it did not provide,

distribute or alter CMI of the Work.

        32.     Andis further denies that it has violated the DMCA because it did not distribute or

import for distribution CMI knowing that the CMI had been removed or altered or was false.

        33.     Andis further denies that it has violated the DMCA because it did not distribute,

import for distribution, or publicly perform the Work, copies of the Work, or any phonorecord of

the Work, knowing that CMI had been removed or altered.

        34.     Andis further denies that it has violated the DMCA because it had no knowledge,

or reasonable grounds to know, that the purported removal of CMI from the Work would induce,

enable, facilitate, or conceal an infringement of any right in the Work.

        35.     Andis denies that it has violated the DMCA or any other statute because it did not

fail to provide attribution to Yesh for the Work. Andis did not create or have knowledge of the

Video and thus a failure to provide attribution, if any, is not the responsibility of Andis.

        36.     Andis seeks a declaratory judgment that Andis did not violate the DMCA or any

other statute for the reasons stated in paragraphs 30-35 above.

                                    DEMAND FOR JURY TRIAL

        37.     Pursuant to Fed. R. Civ. P. 38(b), Andis hereby demands a trial by jury of all

issues so triable in this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, Andis prays for the following relief:

        a.      A declaration that Andis has not infringed any rights in the Work;

        b.      A declaration that Andis has not violated the DMCA or any other statute with

regard to the alleged removal of CMI and the alleged failure to provide attribution to Yesh for



                                                  6

              Case 2:20-cv-00966-LA Filed 06/26/20 Page 6 of 7 Document 1
the Work.

       c.      A declaration that Yesh is not entitled to any remedy or relief from Andis in

connection with the creation, uploading, production, distribution, display or use and/or in

connection with the copying, synchronizing, distribution, display or use of the Work;

       d.      An order under 17 U.S.C. §505 awarding Andis its costs, expenses, and

disbursements incurred in this action, including reasonable attorneys’ fees; and

       e.      Such other and further relief as this Court deems appropriate.

       Dated this 26th day of June, 2020.


                                                 Respectfully submitted,

                                                 MICHAEL BEST & FRIEDRICH LLP



                                                 By: /s/ Katherine W. Schill
                                                       Katherine W. Schill, #1025887
                                                       kwschill@michaelbest.com
                                                       790 North Water Street, Suite 2500
                                                       Milwaukee, WI 53202
                                                       Telephone: 414.271.6560
                                                       Facsimile: 414.277.0656

                                                       Attorney For Andis Company


                                                       OF COUNSEL

                                                       Jeffrey H. Brown, #6224571
                                                       jhbrown@michaelbest.com
                                                       444 West Lake Street, Suite 3200
                                                       Chicago, IL 60606
                                                       Telephone: 312.222.0800
                                                       Facsimile: 312.222.0818




                                                 7

            Case 2:20-cv-00966-LA Filed 06/26/20 Page 7 of 7 Document 1
